Citation Nr: 1044547	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) with substance/alcohol 
dependence.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to September 1998 
and from February 2003 to April 2004.  He received the Global War 
on Terrorism Expeditionary Medal and the Global War on Terrorism 
Service Medal.  He served in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  
The December 2007 rating decision granted service connection for 
PTSD and assigned a 30 percent initial rating, effective February 
28, 2007.

In March 2008, the Veteran testified before a Decision Review 
Officer at the Des Moines, Iowa RO.  A transcript of that hearing 
is of record.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

This matter was previously before the Board in October 2009 when 
the Board denied the Veteran's claim.  The Veteran appealed the 
October 2009 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in May 2010, the 
Court vacated the Board's October 2009 decision and remanded the 
case to the Board for development consistent with a Joint Motion 
for Remand (JMR).

In September 2010, the Veteran's accredited representative 
submitted a duplicate copy of written evidence previously 
submitted to VA, with a waiver of RO consideration conditioned on 
whether the Board granted the Veteran's claim for a 50 percent 
evaluation.  An August 2010 RO decision reflects that the 
evidence had been considered by the RO in its determination 
regarding the issue of entitlement to service connection for 
substance/alcohol dependence/abuse as secondary to service-
connected PTSD.  In that decision, the RO recharacterized the 
Veteran's service-connected PTSD as PTSD with substance/alcohol 
dependence and continued the 30 percent initial rating.  
Therefore, as the evidence has already been considered by the RO, 
a remand for RO consideration of the evidence is not warranted.  


FINDING OF FACT

For the entirety of the rating period on appeal, from February 
28, 2007, the Veteran's PTSD has been productive of complaints of 
violence toward his wife and neighbor, suicidal ideation, 
homicidal ideation, depression, nightmares, increased 
irritability, panic attacks, increased focus difficulties and 
memory loss, hypervigilance, and difficulty concentrating; 
objectively, the Veteran had normal speech, no deficits in 
comprehension, intelligence, or judgment, no hallucinations or 
delusions, no obsessional rituals, and numerous GAF scores in the 
moderate to serious range. 


CONCLUSIONS OF LAW

The criteria for an initial rating of 50 percent, and no higher, 
throughout the rating period on appeal, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010);; 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  



Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, the Department 
of Veterans Affairs (VA) is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within the VA that 
the analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

Because the December 2007 rating decision granted the Veteran's 
claim for service connection for PTSD, such claim is now 
substantiated.  His filing of a notice of disagreement as to the 
December 2007 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3)(2010).  Rather, the Veteran's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The June 2008 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," set 
forth the relevant diagnostic code (DC) criteria for rating the 
PTSD at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings above 
that assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher rating 
for the service-connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains some 
of the Veteran's service treatment records (STRs), his service 
personnel records, numerous VA examination and treatment reports, 
and lay statements.  The claims file also contains an August 2007 
formal finding on the unavailability of a portion of the 
Veteran's STRs.  The Board finds that all appropriate efforts 
have been made to attempt to obtain these records and no further 
action is necessary in this regard.  Additionally, the claims 
file contains the Veteran's statements in support of his claim, 
to include his testimony at two hearings.  The Board has 
carefully reviewed such statements and concludes that he has not 
identified further evidence not already of record.  

VA examinations and clinical opinions with respect to the issue 
on appeal were obtained in November 2007 and April 2008.  In 
addition, a July 2010 VA examination, which regard to the 
Veteran's claim of entitlement to service connection for 
alcohol/substance abuse, as secondary to PTSD, was obtained.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the VA 
medical records in the Veteran's claims file, as well as 
interviews with the Veteran.  The reports of the VA examinations 
provide findings relevant to the criteria for rating the 
disability at issue, and provide a complete rationale for the 
opinions stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or where the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal 
from the initial assignment of a disability rating, such as this 
case, requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  The VA Schedule rating formula for 
mental disorders reads in pertinent part as follows:

100 percent - Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30 percent-- Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A GAF 
score of 41 to 50 indicates the examinee has serious symptoms or 
a serious impairment in social, occupational, or school 
functioning.  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
his claim.

In its May 2010 decision, the Court vacated, and remanded, the 
Board's October 2009 decision in order for the Board to address 
all the evidence of record of the appellant's PTSD 
symptomatology, including his violence against his wife and 
neighbor, his thoughts of possible self harm and dying, his 
thoughts of killing or harming people when he is angry, and his 
GAF scores, and to provide adequate reasons and bases as to why 
this symptomatology failed to more nearly approximate the 
criteria for a higher disability rating.  

The Board is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of rewriting 
the opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has been 
undertaken with Fletcher in mind.

When, as here, at least a portion of the service records cannot 
be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  However, the threshold for allowance of 
a claim is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Service connection has been established for PTSD with 
substance/alcohol dependence with an initial evaluation of 30 
percent assigned, effective from February 28, 2007.  The Veteran 
asserts that an initial evaluation in excess of 30 percent is 
warranted for his service-connected PTSD.  

The Board will now summarize the Veteran's PTSD symptoms as found 
in the claims file.  

With regard to communication problems, a March 2007 VA record 
reflects that the Veteran's speech was within normal limits.  
Reports of the November 2007 and April 2008 VA examinations 
reflect that the Veteran's speech was logical and related with no 
indication of hallucinations, delusions, or formal thought 
disorder.  He had no flight of ideas and no loosening of 
associations.  He was oriented times three, with adequate memory 
and concentration for purposes of the interview.  VA mental 
health records from 2007 and 2008 also reflect that his speech 
was within normal limits.  VA records from May 2009, September 
2009, November 2009, and January 2010 reflect normal rate and 
normal rhythm of speech.  His language was noted to be intact.  
February 2010 VA clinical records reflect that the Veteran's 
speech was of a normal rate, tone, and volume.  His speech was 
further noted to be of regular rate and rhythm.  The above states 
records also consistently indicate that his thought process and 
association was normal and coherent with no unusual thought 
content.  His insight and judgment were noted to be good.  

A May 2010 VA clinical record reflects speech which was of 
regular rate and rhythm, but slow.  With regard to the Veteran's 
thought process and association, he reported difficulty 
concentrating.  It was noted that there was no unusual thought 
content verbalized.

A July 2010 VA examination report reflects that there was no 
indication of impaired thought process or delusions or 
hallucinations.  The Veteran's responses to questions were 
coherent and goal directed.  

With regard to impaired judgment, the record generally reflects 
normal judgment.  See VA medical records from March 2007, April 
2007, and January 2008 (within normal limits), September 2009, 
November 2009, January 2010, and March 2010 (good judgment) and 
February 2010 (fair to good).

Thus, the record reflects that the Veteran's speech, judgment, 
and thought process were predominantly within normal limits 
throughout the rating period on appeal.

With regard to panic attacks, the first clinical evidence of 
panic attack is in July 2010.  The examiner noted that the 
Veteran described "likely brief panic attacks which he 
experiences at work.  He reports that he takes brief breaks to 
compose himself at such times and indicates they resolve 
readily."  

With regard to short and long term memory, the VA records reflect 
that the Veteran reported some memory problems in March 2007, had 
intact memory (September 2009, November 2009. May 2010), some 
reported problems (January 2010, February 2010), adequate memory 
for purposes of the interview (April 2008), normal memory on 
examination (February 2010), and some moderate issues (March 
2010).  At a February 2010 examination for a traumatic brain 
injury evaluation, the Veteran described his forgetfulness as 
very severe.  A February 2010 VA record reflects that examination 
results suggest significant difficulties with his attention, 
immediate memory, and delayed memory.  The examiner noted that it 
is likely that his attention deficits impact this ability to 
recall information immediately after it is presented and after a 
20 to 30 minute delay.  

The July 2010 VA examination report reflects that the Veteran 
acknowledged chronic and probably excessive worry, but had some 
difficulty specifying the source of worry.  The examiner noted 
that the Veteran seemed to describe hypervigilance  He did not 
report any clear obsessions or compulsions.  He indicated that he 
checks locks at home, but denied any compulsive checking or 
returning after he has left home to check locks. 

Regarding occupational impairment, the Veteran has averred that 
he has some difficulty learning new things at work.  At the May 
2007 VA examination, the Veteran  reported that he had a good 60 
day evaluation at work and received praise from his peers about 
his good mood in the workplace.  The examiner noted in the April 
2008 VA examination report that the Veteran would 

. . .  show occasional decreases in work 
efficiency or intermittent periods of 
inability to perform occupational tasks due to 
his service-connected posttraumatic stress 
disorder signs and symptoms, but generally 
satisfactory functioning with regard to 
routine behavior, self care, and conversation.  
As for example, if the Veteran were required 
to work at close quarters with others in a 
situation that called for direct collaboration 
and teamwork, or if he were under very intense 
supervision, then it is likely that his anger 
and impatience would flare up to the point 
that they would interfere with his job 
capabilities.  

The record reflects that the Veteran worked for two years for one 
employer, but left because he was unable to tolerate the 12 hour 
work shift schedule.  The Veteran is currently employed working 
32 hours per week and has been working for that employer for two 
years.  The July 2010 VA record reflects that the Veteran 
reported some work related difficulty, especially quality errors 
which he attributes to concentration difficulties and some 
lateness which he attributes to sleep problems.  He indicated 
that he received warnings from management regarding both issues.  
The July 2010 VA examiner opined: 

I concur with the finding from the previous 
compensation and pension exam that the 
constellation of mental health symptoms 
displayed by the veteran is likely to result 
in occasional decrease in work efficiency, 
and intermittent periods of inability to 
perform occupation tasks as well as 
significant strain on interpersonal 
relationships.  In particular irritability 
would make it difficult for him to maintain 
romantic relationships, and to work well with 
co-workers and supervisors.  Other anxiety 
symptoms and sleep disturbance seem as likely 
as not to negatively affect his reliability.  
He also reports some negative impact of 
concentration difficulty.

Regarding social impairment, the Veteran married in June 2006 and 
divorced in approximately 2007.  The Veteran testified that he 
distrusts women since his wife left him, and was not dating.  He 
also indicated at the April 2008 VA examination that he was not 
dating.  The April 2008 VA examination report reflects that he 
apparently gets along "okay" with other gym patrons but that 
his male fellowship is confined to relatives coming over to watch 
ballgames, and one male friend with whom he keeps in touch.  He 
goes to the gym a couple times a week.  At the July 2010 VA 
examination, the Veteran indicated he had a number of girlfriends 
since his separation, but that the relationships did not work due 
to insufficient emotional sensitivity, and anger control 
difficulty.  The report also reflects that the Veteran reported 
that he sees his parents regularly and gets some assistance with 
maintaining his home from his father.  He reported that he enjoys 
searching the internet, and lifting weights.  He runs for 
exercise regularly, is a baseball fan, practices martial arts, 
and participates in honor guards at funeral.  The report further 
reflects the opinion of the examiner that the Veteran's 
irritability would make it difficult for him to maintain romantic 
relationships.

With regard to disturbances of motivation and mood, and impaired 
impulse control, the Veteran has averred that he gets angry at 
times and had hit his ex-wife, pushed his ex-wife, and once 
grabbed a neighbor; however, he acknowledged that he has never 
been arrested and did not punch his neighbor.  He also stated 
that he is irritable with coworkers, but acknowledged that he has 
never been "written up", and such irritability has not led to 
violence.  (See April 2008 VA examination report).  A May 2007 VA 
medical record reflects that the Veteran reported that he is not 
concerned about anger issues because nothing irritates him 
anymore.  At the August 2009 Board hearing, the Veteran testified 
that he does not know if he would have been able to control his 
anger in an appropriate manner if he had returned as a security 
guard after his deployment, and that he is on medication for his 
anger and anxiety.  He also testified that he has been violent, 
but has not gotten into "trouble".  The July 2010 VA 
examination report reflects that the Veteran indicated that he 
had a history of fighting at bars when intoxicated.  The Board 
notes, however, that the April 2008 VA examination report 
reflects that the Veteran stated that he did not go out drinking, 
and the March 19, 2010 record also reflects that the Veteran does 
not go to bars.  The Veteran denied any arrests for fighting.  A 
February 2010 VA record reflects that the Veteran reported that 
he gets angry at people from work, but that he keeps himself well 
managed.

With regard to suicidal or homicidal thoughts, VA records in 
March 2007 reflect that the Veteran was not considered to be a 
high-risk patient, and the portion of the form indicating whether 
he was a danger to himself or others was not marked as positive.  
VA medical records in April 2007 indicate that the Veteran did 
not have suicidal or homicidal ideation.  An October 2007 VA 
record reflects that the Veteran had no thoughts of harm to 
others, himself, or suicidal ideation.  VA records in January 
2008, April 2008, November 2009 reflect that he did not have 
suicidal or homicidal ideation.  However, an April 2008 VA 
examination report reflects that the Veteran reported that he did 
not trust himself not to use guns on himself in the middle of one 
of his "mental breakdowns."  A March 2009 VA clinical record 
reflects that the Veteran denied both suicidal and homicidal 
thoughts.  The Veteran testified at the August 2009 Board 
hearing, that  when he gets angry at people, he feels "like [he] 
can almost, you know, not even hurt them, but kill them" (See 
Transcript, at page 12).  November 2009 VA clinical records 
reflect that the Veteran reported some fleeting thoughts of both 
self harm and harm to others.  He reported both suicidal and 
homicidal thoughts, but denied intent to act on either.  A 
January 2010 VA record reflects that the Veteran reported some 
fleeting thoughts of self harm, and denied homicidal ideation.  
February 2010 VA records reflect that the Veteran denied suicidal 
or homicidal ideation.  It is noted that the Veteran was "firm 
in stating that he would never harm himself."  A March 2010 VA 
record reflects that the Veteran reported feeling increased 
hostility with "a couple of people."  March 2010 and May 2010 
records reflect that the Veteran denied suicidal or homicidal 
ideation.  A July 2010 VA examination report reflects that the 
Veteran acknowledged suicidal ideation, but denied any plan or 
intent, or history of suicide attempts.  

In sum, the evidence of record does not establish that the 
Veteran is in persistent danger of hurting himself or others, or 
that he has impaired impulse control.  Although he has reported 
occasional thoughts of suicidal or homicidal ideation, he has not 
acted on those thoughts, nor has a medical professional 
acknowledged that he is a high risk patient.  Moreover, he has 
stated that he keeps his anger under control, has never been 
arrested for violence, has not been written up at work for 
violence, and has never punched a neighbor or co-worker.  Any 
violence against his wife did not result in domestic violence 
criminal charges and appears to have been limited to prior to 
July 2007 when he and his wife separated.  (See November 2007 VA 
records).  There is no evidence of record that it occurred more 
than once or caused serious physical harm.  Based on the 
foregoing, a rating in excess of 50 percent is not warranted on 
those criteria.

The Veteran has also reported being depressed, having had crying 
spells, and having had a short temper with his wife (now ex-wife) 
(e.g. See March 2007, November 2007 VA, January 2010 records).  
The November 2007 VA examiner opined that the Veteran has 
adjustment disorder with depressed mood and that his depressive 
symptoms were exacerbated since the departure of his spouse.  In 
April 2008, the same examiner opined that the Veteran's 
depressive mood problem is not secondary to, or part of, his 
PTSD.  The July 2010 VA examiner stated that it was not clear 
that the Veteran's depressive symptoms are entirely reactive to 
his 2007 divorce, although that was an impetus.  The examiner 
stated that it seems as likely as not that the Veteran's current 
depression, substance abuse, and PTSD are mutually sustaining 
disorders to the extent that the functional impairment cannot be 
attributed with confidence to a specific disorder.  

In addition, the Board notes that the Veteran has frequently 
reported poor sleep, nightmares, and flashbacks.  

A "buddy" statement from A. C. reflects the opinion of A.C. 
that the Veteran's ability to remember daily tasks has declined, 
his moods are unstable, he becomes angry and irritated over 
simple things, and is always very sad, often cries, and cannot 
sleep at night.  A.C. does not state how she is aware of all of 
the above. 

A "buddy" statement from K.M., reflects various stressors that 
the Veteran experienced while deployed.  In addition, K.M. states 
that the Veteran has nightmares and trouble sleeping.

The Veteran testified at the March 2008 DRO hearing that he did 
not abuse alcohol, and only drank socially approximately every 
other weekend.  

The Veteran testified at the August 2009 Board hearing that he 
did not have a substance abuse problem, that he had difficulty 
staying focused at his job, that he could get violent, but had 
not gotten into trouble, and that he had sleep disturbances. 

GAF Scores

An April 2007 mental health note reflects a GAF score of 55.

A May 2007 psychology note reflects a GAF score of 65 by social 
worker, E. O-M.  As noted above, a GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  The May 2007 VA report reflects that the Veteran 
reported that he was sleeping well for the most part, had 
nightmares twice a week, had a decrease in irritability, and had 
an improvement in mood.  He denied suicidal ideation.  With 
regard to his wife, he reported that their relationship was going 
well, and he had no concerns about his marriage.  With regard to 
his work environment, he reported that he had a good 60 day 
evaluation at work and received praise from his peers about his 
good mood in the workplace.  He also reported that he enjoyed 
working out at a local gym.  He reported that he took care of the 
home by doing laundry and dishes while his wife attended night 
classes.  He further reported, with regard to anger issues, that 
"nothing irritates me anymore."  His GAF score was 65, 
indicating he had some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  The Veteran was to be seen again in three months.  

The October 2007 VA record reflects that the examiner assigned a 
GAF of 45; however, the objective and subjective reports do not 
coincide with the score.  The record reflects that the Veteran 
had good grooming, and clear, concise, goal directed, non 
pressured speech.  He indicated that he was sleeping well, and 
his mood appeared stable and not depressed, although he reported 
periods of depression.  His self esteem and confidence was good.  
There were no signs of delusional or psychotic thinking, or harm 
to others, or himself.  The Veteran acknowledged periods of 
anxiety and that he had used alcohol and marijuana.  His risk 
assessment was low.  There was no reference to the Veteran's 
occupational functioning or serious impairment with social 
functioning, although it was noted that was going through a 
divorce.  Although the Veteran had nightmares, some periods of 
anxiety, and used alcohol/marijuana, he had good insight and 
judgment, and there was no indication that he was a threat to 
himself or others.  It was also noted that he was eating well, 
that his concentration was normal, and his interest in activities 
was good.

An October 2007 VA mental health note reflects that Dr. D.L.B. 
assigned a GAF score of 45 for the Veteran's PTSD and depression.  
Dr. D.L.B. noted that the Veteran had good grooming and that this 
speech was clear, concise, goal directed, and non-pressured.  He 
noted that the Veteran was eating well, and that his mood 
appeared stable and not depressed.  His concentration was noted 
to be normal.  His ability to make decisions was not impaired.  
His self esteem, self confidence, insight, interest in 
activities, and judgment were good.  It was further noted that no 
signs of delusional or psychotic thinking, homicidal ideation, 
suicidal ideation, hypomania, or manic behavior were observed.

November 2007 and April 2008 VA examination reports reflect a GAF 
score of 48.  The examiner noted that this score includes a 
substance abuse diagnosis.  He also noted that it was 
significantly lower than the May 2007 examination; however, he 
noted that since the earlier examination, the Veteran's wife had 
left him.  The November 2007 VA examiner also noted that it 
appears that approximately one-half of the social and industrial 
impairment reflected by the GAF score of 48 may properly be 
regarded as arising from a likely service-connected PTSD, whereas 
the remainder would seem to have more to do with the Veteran's 
substance use problem and adjustment disorder.

A January 2008 VA mental health note, by Dr. Z., reflects that 
the Veteran has a GAF score of 55.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

VA clinical records reflect GAF scores of 55 (March 2009, 
September 2009), 48-55 (November 2009), and 45 (January 2010, 
February 2010, March 2010, and May 2010). 

A July 2010 VA examination report reflects a GAF score of 50.  
The examiner opined that it "seems as likely as not that the 
current depression, substance abuse, and [PTSD] are mutually 
sustaining disorders to the extent that functional impairment 
cannot be attributed with confidence to a specific disorder or 
combination of disorders."  He further noted:

Regarding the substance abuse as secondary to 
[PTSD] and recognizing the interconnection of 
these disorders with the depressive symptoms, 
the veteran's [PTSD] can be regarded as 
directly or indirectly causing or 
contributing to at least 75% and up to 100% 
of the functional impairment he displays.  

The July 2010 VA examiner, further opined that the Veteran's 
alcohol abuse is likely to represent self-medication of arousal 
symptoms.  

As noted above, the Veteran has had numerous GAF scores.  The 
November 2007 examiner who provided a GAF score of 48 indicated 
that the Veteran's GAF score was partially attributable to PTSD 
and partially attributed to his substance abuse problems and 
adjustment disorder.  The more recent VA examiner of July 2010, 
opined that the Veteran's substance abuse was related to his 
PTSD.  Therefore, giving the Veteran the benefit of the doubt, 
the Board finds that the Veteran's entire GAF score of 48 in 
November 2007 should be considered as due to his PTSD. 

In sum, the Board finds, based on the record as a whole, that a 
50 percent rating is warranted for the entire rating period on 
appeal.  Although the Veteran has reported some symptoms noted in 
the criteria for a higher rating, the Board finds that the 
majority of the Veteran's symptoms, and the Veteran's overall 
picture more closely resembles a 50 percent rating.  In this 
regard, the Board notes that suicidal ideation and impaired 
impulse control (such as unprovoked irritability with periods of 
violence) are criteria for a 70 percent rating.  However, the 
evidence of record indicates only fleeting thoughts of suicidal 
and/or homicidal ideation, including on VA examination in April 
2008 and in testimony in August 2009, numerous reports by the 
Veteran in which he denied suicidal or homicidal ideation, and 
statements that he keeps his anger under control.  In addition, 
the Board notes that a "persistent danger of hurting self or 
others" is a criteria for a 100 percent rating.  However, the 
evidence of record does not indicate that the Veteran is a 
persistent danger to himself or others.  Importantly, the 
Veteran's symptoms do not establish the majority of the criteria 
for a rating higher than 50 percent.  The predominant evidence 
does not reflect obsessional rituals which interfere with routine 
activities; illogical speech; near-continuous panic; spatial 
disorientation; or neglect of personal hygiene and appearance.  
In addition, the Veteran has been able to obtain and maintain 
employment, exercise weekly at a gym, maintain a home, and 
socialize.  The GAF scores and VA examination report findings are 
consistent with a 50 evaluation.  The Board finds that that 
evidence of record is not in equipoise with regard to a rating 
higher than 50 percent, but weighs against such a finding.  
Therefore, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  The evidence reflects that 
the Veteran has been able to maintain employment and there is no 
evidence of record of hospitalization due to his PTSD.  Hence, 
referral for assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2010) is not warranted.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  There is no evidence that the manifestations of PTSD are 
unusual or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability. See 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating of 50 percent, and no higher, for PTSD with 
substance/alcohol dependence is granted for the entirety of the 
rating period on appeal.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


